office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br gl-147605-07 uilc date january to associate area_counsel indianapolis small_business self-employed from mitchel s hyman senior technician reviewer procedure administration subject levy on state retirement fund this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue after serving a notice_of_levy on a state retirement fund can the service exercise the taxpayer’s right to suspend membership in the fund in order to obtain an immediate distribution of the taxpayer’s assets in the fund when the taxpayer has not yet reached retirement age conclusion no the service may not exercise the taxpayer’s right to suspend membership in the fund in order to obtain an immediate distribution of the taxpayer’s assets in the fund when the taxpayer has not yet reached retirement age the service may levy upon a retirement_plan even if a participant has no immediate right to receive benefits however the fund is not obligated to turn over any assets pursuant to the service’s levy until the taxpayer reaches the age in which she is eligible for retirement benefits under the plan or the taxpayer voluntarily suspends her membership in the plan gl-147605-07 facts married taxpayers have an unpaid joint income_tax_liability one spouse has an account with a state retirement fund she is fifty years old and not currently receiving benefits from the fund although the taxpayer no longer works for the state she has obtained other employment and is not retired according to the terms of the retirement fund the taxpayer may elect to suspend membership in the fund and receive a distribution of all assets in her account if she does not make such an election when the taxpayer reaches retirement age she will be eligible to receive her retirement benefits from the account the service served a notice_of_levy on the state retirement fund in order to collect the taxpayer’s assets in the fund the fund will not distribute the assets unless the taxpayer elects to suspend membership in the fund the revenue_officer asks whether the service can elect to suspend membership in the fund on the taxpayer’s behalf law and analysis for the reasons stated below the service cannot elect the suspension of membership in the state retirement fund on behalf of the taxpayer pursuant to sec_6321 a lien arises upon all property or rights to property of the taxpayer additionally sec_6331 authorizes the service to levy upon all property and rights to property of a taxpayer or on which there is a federal_tax_lien in order to collect delinquent taxes congress broadly defined property in sec_6331 to reach every interest a taxpayer might have in property see 472_us_713 only property that is specifically enumerated in sec_6334 is exempt from levy because the code does not specifically exempt funds in a state retirement fund from levy the service’s levy attaches to the taxpayers’ interest in the state retirement fund see 32_f3d_180 5th cir generally a levy extends only to property rights and obligations that exist at the time of the levy sec_301_6331-1 obligations exist for purposes of a levy when the liability of the obligor is fixed and determinable although the right to receive payment is deferred until a later date id see also 69_f3d_394 9th cir accordingly even if the taxpayer is not currently receiving benefits from the retirement fund if a present right to a future payment exists the levy reaches that present right see revrul_55_210 1955_1_cb_544 lien attaches to entire unqualified right to receive future_benefits only one notice_of_levy needs to be served to effectively reach benefits subsequently payable upon service of a notice_of_levy the service steps into the shoes of the taxpayer and acquires whatever rights to the property the taxpayer had possessed prior to the notice_of_levy nat’l bank of commerce u s pincite however the levy only reaches the gl-147605-07 taxpayer’s rights as it finds them united_states v sullivan f 2d big_number 3rd cir accordingly the levy only reaches property rights that exist at the time of the levy thus for example in sullivan the service levied on the taxpayer’s insurance_policy the insurance_policy had a cash_surrender_value the court held that the service’s levy did not require the insurance_company to turn over the cash_surrender_value of the policy the court reasoned that the levy reached only the taxpayer’s basic right under the policy to receive benefits upon the policy’s maturation the service had no authority through its levy to exercise the taxpayer’s right to cancel the policy id pincite in this case we similarly conclude that although the service’s levy reaches the taxpayer’s future right to retirement benefits when the taxpayer reaches retirement age2 it does not entitle the service to compel suspension of the taxpayer’s membership in the fund accordingly the service is not entitled to a distribution of the assets in the account before the taxpayer is eligible to receive benefits however the service may bring a lien foreclosure suit pursuant to sec_7403 a lien foreclosure suit is appropriate here because the administrative levy in this situation will not immediately entitle the service to any assets this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions by _____________________________ mitchel s hyman senior technician reviewer procedure administration congress subsequently enacted sec_6332 which created a special procedure by which the service can levy upon the cash_surrender_value of an insurance_policy levying on the present right to future payment would not require immediate distribution by the retirement fund honoring the levy would only be required when the benefits become payable to the taxpayer under the terms of the retirement fund see irm
